DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1, 4, 6-10 over Nodono in view of Takamiya, as evidenced by Ikegami, are withdrawn due to Applicant’s amendment filed on May 11, 2022.
The 35 U.S.C. 103 rejections of claims 1-10 over Takamiya, as evidenced by Ikegami, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on May 11, 2022.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In the last line of claim 1, the term “structural unit” should be rewritten as:              - - repeating structural unit - -.  Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nodono, WO 2017014287 (US 2018/0370207 is used here) in view of Takamiya (US 2012/0229423), as evidenced by Ikegami (US 2018/0251398).
Regarding claim 1, Nodono teaches an optical film (optical member [0001], resin film 10 [0020]) that comprises a polyimide-based resin ([0020]), wherein the optical film 10 has a haze value of less than 1.0 ([0049]) which is expected to be the same as the scattered light ratio Ts of Applicant, as measured in accordance with JIS K 7136, as evidenced by Ikegami.  
Ikegami teaches that the haze value is the same as the scattered light ratio Ts of Applicant, since it is the ratio of the diffuse light transmission Td of Applicant, to the total light transmission Tt of Applicant, as measured in accordance with JIS K 7136 (proportion [0045]).
Takamiya teaches that an optical film ([0046], “1” [0256]) has a haze value that can be reduced from 1.0 to as low as 0.1 ([0046]), as measured in accordance with JIS K 7136 ([0047]), which is the same as the scattered light ratio Ts of Applicant that is measured in accordance with JIS K 7136, and which, being within the claimed range of less than 0.35, satisfies Formula (1) of Applicant, for the purpose of providing the desired excellence in image visibility ([0046]),
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have optimized the scattered light ratio Ts of the optical film of Nodono, and hence to have reduced the upper limit from 1.0 to one that satisfies Formula (1) of Applicant, in order to obtain the desired excellence in image visibility, as taught by Takamiya.
In addition, Nodono teaches that said polyimide-based resin comprises a repeating structural unit represented by formula (PI) (shown below on the left [0027]) which is the same as Formula (10) of Applicant, and a repeating structural unit represented by formula (b) (shown below on the right [0027]) which is the same as Formula (13) of Applicant:

    PNG
    media_image1.png
    212
    308
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    88
    368
    media_image2.png
    Greyscale

wherein G = G of Applicant = a tetravalent organic group (PI [0028]), and A = A of Applicant = a divalent organic group (PI [0028]); wherein G4 = G3 of Applicant = a divalent organic group (b [0028]), and A4 = A3 of Applicant = a divalent organic group (b [0028]) and wherein, in the case where the polyimide-based polymer consists of the repeating structural unit represented by Formula (10) of Applicant and the repeating structural unit represented by Formula (13) of Applicant, with a content of the repeating structural unit represented by Formula (10) of Applicant being present in a main content of 90 mol% ([0027]), a content of the repeating structural unit represented by Formula (13) of Applicant is then 10 mol%, such that when normalized, the content of the repeating structural unit represented by Formula (13) of Applicant, is 0.111 mol relative to 1 mol of the structural unit represented by Formula (10) of Applicant, which is within the claimed range of 0.1 mol to 6.0 mol, for the purpose of providing the desired film strength and transparency ([0027]).
Regarding claim 2, Nodono teaches that the optical film 10 more preferably has a tensile modulus within a range of 5,000 MPa to 8,000 MPa (5.0 GPa or more, 8 GPa or 3temperatures of the exemplary optical films are around 300°C ([0240]), much higher than 80°C and room temperature, such that the tensile modulus is not expected to change significantly when measured at 80°C instead of room temperature, and hence is expected to stay within the range of 5,000 MPa to 8,000 MPa, which is within the claimed range of 4,000 MPa to 9,000 MPa.
Regarding claim 3, Nodono teaches that the optical film 10 more preferably has a tensile modulus within a range of 5,000 MPa to 8,000 MPa (5.0 GPa or more, 8 GPa or less [0024]), and that when the tensile modulus of the optical film is within said range, the optical film has excellent bending recovery ([0024]) from 100,000 bends ([0025]) which means that the scattered light ratio Ts is expected to stay essentially the same, such that a ∆Ts of an absolute value of a difference in the scattered light ratios before and after a bending test in accordance with JIS K 5600-5-1, is expected to be near 0 and to be well within the claimed range of 0.15% or less, in the absence of a clear showing to the contrary.
Regarding claim 4, Nodono teaches that the optical film 10 has a thickness of 30 to 100 µm ([0063]) which is within the claimed range of 10 to 150 µm.
Regarding claims 6-7, Nodono teaches that the optical film 10 is given a hard coat layer (functional layer 20 is a hard coat layer [0023]) on one surface thereof (of resin film 10 [0023], Fig. 3), wherein the hard coat layer 20 has a thickness of 5 to 6 µm ([0152]) which is within the claimed range of 3 to 30 µm.
Regarding claim 8, Nodono teaches a flexible display device comprising the optical film 10 ([0077]).
Regarding claim 9, Nodono teaches that the flexible display device further comprises a touch sensor ([0077]).
Regarding claim 10, although Nodono is silent regarding a polarizing plate in the flexible display device, one is commonly included, for the purpose of providing the desired polarized display light, as evidenced by Takamiya.
 Takamiya teaches that a display device further comprises a polarizing plate (130 [0161]), for the purpose of providing the desired polarized display light.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takamiya (US 2012/0229423) in view of Nodono, WO 2017014287 (US 2018/0370207 is used here), as evidenced by Ikegami (US 2018/0251398).
Regarding claim 1, Takamiya teaches an optical film ([0046], “1” [0256]) that can comprise at least one resin selected from the group consisting of a polyimide-based resin and a polyamide-based resin ([0099]) for the purpose of providing the desired physical properties, wherein the optical film 1 has a haze value of 0.1 ([0046]) as measured in accordance with JIS K 7136 ([0047]), which is the same as the scattered light ratio Ts of Applicant that is also measured in accordance with JIS K 7136, and which, being within the claimed range of less than 0.35, satisfies Formula (1) of Applicant, as evidenced by Ikegami.


Ikegami teaches that the haze value is the same as the scattered light ratio Ts of Applicant, since it is the ratio of the diffuse light transmission Td of Applicant, to the total light transmission Tt of Applicant, as measured in accordance with JIS K 7136 (proportion [0045]).
Takamiya is silent regarding chemical formulae of repeating structural units of the at least one resin of the polyimide-based resin and the polyamide-based resin.
However, Nodono teaches that a polyimide-based resin comprises a repeating structural unit represented by formula (PI) (shown below on the left [0027]) which is the same as Formula (10) of Applicant, and a repeating structural unit represented by formula (b) (shown below on the right [0027]) which is the same as Formula (13) of Applicant:

    PNG
    media_image1.png
    212
    308
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    88
    368
    media_image2.png
    Greyscale

wherein G = G of Applicant = a tetravalent organic group (PI [0028]), and A = A of Applicant = a divalent organic group (PI [0028]); wherein G4 = G3 of Applicant = a divalent organic group (b [0028]), and A4 = A3 of Applicant = a divalent organic group (b [0028]), wherein, in the case where the polyimide-based polymer consists of the repeating structural unit represented by Formula (10) of Applicant and the repeating structural unit represented by Formula (13) of Applicant, with a content of the repeating structural unit represented by Formula (10) of Applicant being present in a main content of 90 mol% ([0027]), a content of the repeating structural unit represented by Formula (13) of Applicant is then 10 mol%, such that when normalized, the content of the repeating structural unit represented by Formula (13) of Applicant, is 0.1 mol relative to 1 mol of the structural unit represented by Formula (10) of Applicant, which is within the claimed range of 0.1 mol to 6.0 mol, for the purpose of providing the desired film strength and transparency ([0027]).
Since Takamiya is silent regarding chemical formulae of repeating structural units of the at least one resin of the polyimide-based resin and the polyamide-based resin, it would have been necessary and hence obvious to have looked to the prior art for suitable ones.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a polyimide-based resin with a repeating structural unit represented by Formula (10) of Applicant, and a repeating structural unit represented by Formula (13) of Applicant, a content of the repeating structural unit represented by Formula (13) of Applicant, being within a range of 0.1 mol to 6.0 mol, to 1 mol of the repeating structural unit represented by Formula (1) of Applicant, as the polyimide-based resin in the optical film of Takamiya, in order to obtain the desired film strength and transparency, as taught by Nodono.
Regarding claim 2, Takamiya is silent regarding a tensile modulus at 80°C.
However, Nodono teaches that an optical film (optical member [0001], resin film 10 [0020]) more preferably has a tensile modulus within a range of 5,000 MPa to 8,000 MPa (5.0 GPa or more, 8 GPa or less [0024]), for the purpose of providing excellent bending recovery ([0024]) from 100,000 bends ([0025]), which is commonly measured at room temperature.  The glass transition temperatures of the exemplary optical films are around 300°C ([0240]), much higher than 80°C and room temperature, such that the tensile modulus is not expected to change significantly when measured at 80°C instead of room temperature, and hence is expected to stay with the range of 5,000 MPa to 8,000 MPa, which is within the claimed range of 4,000 MPa to 9,000 MPa. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the optical film of Takamiya, with a tensile modulus at 80°C that is within a range of 4,000 MPa to 9,000 MPa, in order to obtain the desired excellence in bending recovery from 100,000 bends, as taught by Nodono.
Regarding claim 3, Takamiya is silent regarding a ∆Ts of an absolute value of a difference in the scattered light ratios before and after a bending test in accordance with JIS K 5600-5-1.
However, Nodono teaches that an optical film (optical member [0001], resin film 10 [0020]) more preferably has a tensile modulus within a range of 5,000 MPa to 8,000 MPa (5.0 GPa or more, 8 GPa or less [0024]), for the purpose of providing excellent bending recovery ([0024]) from 100,000 bends ([0025]).  Nodono teaches that when the tensile modulus of the optical film is within said range, the optical film has excellent bending recovery ([0024]) from 100,000 bends ([0025]) which means that the scattered light ratio Ts is expected to stay essentially the same, such that a ∆Ts of an absolute value of a difference in the scattered light ratios before and after a bending test in accordance with JIS K 5600-5-1, is expected to be near 0, and to be well within the claimed range of 0.15% or less, in the absence of a clear showing to the contrary.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the optical film of Takamiya, with a tensile modulus that is within a range of 5,000 MPa to 8,000 MPa, in order to obtain the desired excellence in bending recovery from 100,000 bends, as taught by Nodono, such that a difference in the scattered light ratios before and after a bending test in accordance with JIS K 5600-5-1 is within a range of 0.15% or less, in the absence of a clear showing to the contrary. 
Regarding claim 4, Takamiya teaches that the optical film 1 (Fig. 2) can have a thickness of 43 µm ((40 µm, substrate [0053], substrate 10 [0039]) + (2.5 µm, hard coat layer (A) [0070], 90 [0039]) which is within the claimed range of 10 to 150 µm.
Regarding claim 5, Takamiya teaches that a content of a filler relative to a mass of the hard coat layer 90 is 0.1 parts by weight by 100 parts by weight of the binder component forming the hard coat layer 90 ([0086]) of the optical film 1 (Fig. 2) which is less than 0.1% relative to a mass of the optical film 1, which is well within the claimed range of 5% by mass or less.
Regarding claims 6-7, Takamiya teaches that the optical film has a hard coat layer (hard coat layer (A) 90 [0039, 0070]) on one surface thereof (of substrate 10 [0039], Fig. 2), wherein the hard coat layer 90 has a thickness of 3 µm ([0070]) which is within the claimed range of 3 to 30 µm.
Regarding claim 8, Takamiya teaches a display device ([0001]) comprising the optical film ([0046]), which can be a flexible display device when the display substrate is a flexible resin substrate, for the purpose of providing the desired flexibility, as evidenced by Nodono. 
Nodono teaches a flexible display device comprising the optical film 10 as a flexible substrate ([0077]).
Regarding claim 9, modified Takamiya teaches that the flexible display device can include a display panel (display [0026], 80 [0154]) and a touch panel ([0026], 5 [0154], Fig. 6) which comprises a touch sensor (pressed part of input operation side-transparent electroconductive film 20 is brought into contact with display 80 side-second transparent electroconductive film 21 [0003], Fig. 6).
Regarding claim 10, modified Takamiya teaches that the flexible display device can further comprise a polarizing plate (130 [0161]), for the purpose of providing the desired polarized display light.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new citations in the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782